DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0180071) in view of Hong (2017/0289805).

Regarding claim 1, Kim teaches a pixel circuit comprising an optical fingerprint sensing circuit (Fig 3), the pixel circuit comprising: a self-light emitting element (120 and 111; Fig 1; Fig 3) which displays an image (para [0056] The light-emitter 120 may be a region designated for displaying an image.); a light-receiving element (110; Fig 1) which receives light emitted from the self-light emitting element and reflected from a fingerprint (OB; Fig 1) of a user (Fig 1); and a pixel control circuit (para [0054]  an external controller (not shown)), wherein the light-receiving element comprises a first light-receiving element (112; Fig 3) which generates a first signal responsive to the light (para [0052]  The first optical sensor 112 may be a light-receiving device configured to receive first light l1 reflected from the object OB in a first direction) and a second light-receiving element (113; Fig 3) which generates a second signal responsive to the light while the self-light emitting element emits the light (para [0052] The second optical sensor 113 may be a light-receiving device configured to receive second light l2 reflected from the object OB in a second direction.), and wherein the pixel control circuit generates an output signal by calculating the first signal and the second signal (para [0054] The first optical sensor 112 and the second optical sensor 113 may be regarded, together, as a single light-receiving pixel. For example, the first optical sensor 112 and the second optical sensor 113 may be connected to an external controller (not shown) and may transmit, to the external controller, information of intensities of light received by the first optical sensor 112 and the second optical sensor 113. The external controller may derive information of optical orientation based on a difference between the intensities of the light received by the first optical sensor 112 and the second optical sensor 113).
Kim fails to teach and converts it into a photocurrent; and comprises at least one transistor component and at least one capacitor component; as claimed.
Hong teaches a pixel circuit (Fig 3) comprising a pixel control circuit (Fig 5) comprises at least one transistor component (508; Fig 5) and at least one capacitor component (506; Fig 5).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Kim with the teachings of Hong, because the series of PIN diodes that provide the fingerprint sensor can also serve a dual role insofar as supporting the self-compensating function (para [0021]).
Kim and Hong fails to teach and converts it into a photocurrent; as claimed.
Examiner takes official notice that it is well known in the art that photodiodes operate on the principal of sensing light and converting it into a photocurrent. It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Kim and Hong, in order to yield predictable results. (Note: evidential support for official notice is provided in Kozuma et al. (2013/0321366) – para [0054]).

Regarding claim 2, Kim teaches the pixel circuit of claim 1, wherein the pixel control circuit differentiates the first signal and the second signal and thus generates the output signal where a noise signal has been removed (Fig 16; para [0086]-[0088]).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Remarks on page 12-16 regarding claim 1 are directed towards amended claim limitations which were not presented earlier in the manner they are now. This changes the scope of the claim and required further consideration and updated search. Newly cited prior art as explained in the office action above, teaches the amended claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623